Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 31 October 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Oct: 31. 1793

Altho I know your time is allready so completely taken up, with important public concerns, that you are obliged to neglect your own private matters, allmost totally, I cannot refrain from asking a small part of it, for an affair of very considerable consequence, to myself and my family. I have mentioned to you before, tho perhaps I never related the particulars, that the land in Henrico, given me by my father, was under an incumbrance. It was mortgaged in December 1787 to Mr. Herman Le Roy, then of New-York, now a resident in Philada., to secure the discharge of two bonds of £860.3.4. sterling each, the one payable on the 1st. Feb: 1788, the other on the same day of the year 1789. The sum of £.1169.16.6. current money, was paid by David Ross to the draft of my father in favor of Alexander Donald, then acting for Mr. Le Roy, on and immediately before, the 9. May 1789, in discharge of one of the bonds. Nothing, as far as I can learn, has been paid on the other: it remains still undischarged, with all the interest which has accrued. With respect to this other bond, and the interest due on it, I am somewhat uneasy in the present condition of my father; he is rendered by disease incapable of managing his affairs, there is no great hope of his recovery, and in consequence a considerable derangement is likely to ensue. My purchase in Albemarle having put the means of indemnification, in my own hands, I am desirous of making some arrangement with Mr. Le Roy immediately, to take on myself the payment of the bond undischarged, and provide for the release of my land. You will oblige me much by proposing to him, and executing in my name some agreement to this purpose. Perhaps it might suit him to receive the whole sum at once, on a day, not nearer than eighteen months from the first of March next: this would be highly convenient to me, as I could make provision by the sale of my property of a certain species. It is more probable that he may prefer installments: in this case I will undertake to raise a sum of 500.£. in the course of the winter; the fund, a parcel of Wheat of very good quality, by estimation 2000 bushels, now on the land of Varina and ready for market. I hope he will not insist on short intervals: I am ready however to make any sacrifice compatible with the preservation of my Estate. It will give me great satisfaction, in any case, to have the old mortgage cancelled, and to give my own bonds, secured by a new mortgage on the same land. Be kind enough to remember me to Mr. Le Roy whom I had the pleasure of seeing, and the honor of visiting frequently, at New-York, in 1789. He will confer an important favor on me by saying, whether in his opinion it would be to
 
my advantage to ship wheat, this winter or next spring, to New-York, and by naming someone there, who is in the way of taking consignments of grain. I am Dear Sir Your most sincere & affectionate friend

Th: M. Randolph

